The writ is sought to compel the trial judge to order the stenographer to furnish the attorney general for purposes of appeal on behalf of the Territory, a transcript of the notes of the testimony taken during the trial in an action for rent of certain public lauds. After hearing the applicant the court-, without calling upon the respondent decided the case orally as follows, per Erear, C. J.: This case is distinguishable from the Andrews case (16 Haw. 483). In that the question was whether the employer, the Territory, was obliged to pay its own employee, the stenographer, an additional amount for performing official duties, for *660the performance of which he- was engaged upon a salary. In the present case the question is whether one department of the government is obliged to engage a stenographer specially to perform work for another department. The stenographer in this instance was engaged for the special' purpose of taking the notes at the trial for the definite sum of $5 .and not for the purpose of also transcribing the notes for that sum. The court had no regular stenographer. It was not obliged to go to the extent of employing extra services at the expense of its own funds for the benefit of the attorney general’s department. The writ is denied.
F. W. Milverton, Deputy Attorney General, for the applicant. G. F. Cremona-and D. H. Case for the respondent.